Mr. Justice MacLbary
delivered the opinion of the court.
This is a proceeding for the establishment of a dominion title to a small tract of land. On notice given him the fiscal of the district of Aguadilla appeared and answered on behalf of the Insular Government, notwithstanding the fact that the-Governor was not cited as provided by law. This action on his part waived whatever defect there may have been in the-service of the summons. The fiscal makes only one point in opposition to the claim set up by the plaintiff, and that is a defect, in the description of the property to which the title is sought to be perfected. The boundaries and the area are described with all the certainty required by the Mortgage Law. This case is. identical with that of The People of Porto Rico v. Agustín Hernández Mena, decided this morning, and for the reasons, set forth in the opinion in that case the judgment rendered him in the court below should be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras. and Wolf concurred.